Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.	The election without traverse filed December 19, 2020, is acknowledged and has been entered.  Applicant has elected the invention of Group I.  The species requirement has been withdrawn.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirements, the election has been treated as an election without traverse (MPEP § 818.03(a)).

2.	Claims 31-50 are pending in the application. Claims 45-50 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention of invention, there being no allowable generic or linking claim.  

3.	Claims 31-44 are under examination.  

Information Disclosure Statement
4.	The references cited in the information disclosure statement have been considered. 

	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 31-44 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 31-44 are indefinite in the recitation of “E-coil separator (SEQ ID NO:299)” and “K-coil separator (SEQ ID NO:300)” in claims 31 and 37.  This renders the claims unclear because it is unclear if the SEQ ID Nos: in parentheses are limiting or merely exemplary of a E-coil separator and K-coil separator.  Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    
As it appears that Applicant might be intending to limit the sequences of the E-coil separator and 


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


7.	Claims 31-44 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 9,284,375, IDS in view of Johnson et al (WO 2006/113665 A2, IDS) and Chu et al (AIMM, 9(2):97-106, 2001, IDS).  
	Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The instant claims recite: A diabody molecule capable of binding CD32B and CD79b, comprising a first polypeptide chain and a second polypeptide chain, said chains each having an N-terminus and a C-terminus and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain (VL 1) comprising a binding region of a light chain variable domain of a first immunoglobulin specific for an epitope of CD32B; and (ii) a second domain (VH2) comprising a binding region of a heavy chain variable domain of a second immunoglobulin specific for an epitope of CD79b; wherein said first polypeptide chain additionally comprises a domain comprising 

Claims 1-12 of US Patent 9,284,375 recite: A diabody molecule comprising a first and a second polypeptide chain, said chains each having an N-terminal end and a C-terminal end and being covalently bonded to one another, 
which first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain comprising a binding region of a light chain variable domain of a first immunoglobulin (VL1) specific for a first epitope, and (ii) a second domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin (VH2) specific for a second epitope, which first domain and second domain are covalently linked such that the first domain and second domain do not associate to form an epitope binding site;
which second polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a third domain comprising a binding region of a light chain variable domain of the second immunoglobulin (VL2), and (ii) a fourth domain comprising a binding region of a heavy chain variable domain of the first immunoglobulin (VH1), which third domain and fourth domain are covalently linked such that the third domain and fourth domain do not associate to form an epitope binding site;
wherein: 

the second domain and the third domain associate to form a second binding site (VH2)(VL2) that binds the second epitope; and
the first polypeptide chain and the second polypeptide chain are covalently linked via a disulfide bond between at least one cysteine residue outside of the first domain and the second domain on the first polypeptide chain and at least one cysteine residue outside of the third domain and the fourth domain on the second polypeptide chain, which cysteine residue on the first polypeptide chain is not at the C-terminus of the first polypeptide chain and cysteine residue on the second polypeptide chain is not at the C-terminus of the second polypeptide chain; and
wherein said first or second polypeptide chain additionally comprises either an E-coil comprising the amino acid sequence of SEQ ID NO:299 or a K-coil domain comprising the amino acid sequence of SEQ ID NO:300, wherein said domain promotes heterodimer formation and is positioned C-terminally to said second domain or said fourth domain wherein the E-coil or K coil is linked to an Fc.

Johnson et al teach bispecific diabody antibodies comprising two or four polypeptides with one or two polypeptides having the structure VLA-VHB -Fc (Fc can be absent or at either end) and one of two polypeptides having the structure VLB-VHA- and the polypeptides are linked by cysteine residues placed after the VHB and VHA , which are represented in the following figure:

    PNG
    media_image1.png
    894
    762
    media_image1.png
    Greyscale
 (see entire document, e.g., abstract, pages 1-12 and 33, claims, figures 2, 8, 9 and 14 and examples).  Johnson et al teach that the antibody can 
Chu et al teach that CD79B is a marker of pre-B-ALL (a type of leukemia) and antibodies that bind CD79b (see abstract).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have produced tetravalent bispecific diabody-Fc antibodies that bind CD79B and CD32B) wherein the light chain comprises VLCD79B-VHCD32B-cysteine-K-coil-CL and the heavy chain comprises VLCD32B-VHCD79B-cysteine-E-coil-CH1-hinge-CH2-CH3, wherein the Fc is on either end and pharmaceutical compositions thereof further comprising a carrier.
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success at the time the invention was made to have produced such products in view of the prior art for a number of reasons.  For example, it was known that CD79B and CD32B were cancer markers and an immune cell marker of immune cells that participate in autoimmune diseases, so making diabodies of the patent that target CD79B and CD32B would have the advantage of inhibiting B cell cancers and B cell autoimmune diseases that express CD79B and CD32B. 
Accordingly, the claimed inventions are so substantially similar that the minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the application. 


8.	Claims 31-44 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 10,093,738 in view of Johnson et al (WO 2006/113665 A2, IDS) and Chu et al (AIMM, 9(2):97-106, 2001, IDS).  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The instant claims recite: A diabody molecule capable of binding CD32B and CD79b, comprising a first polypeptide chain and a second polypeptide chain, said chains each having an N-terminus and a C-terminus and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain (VL 1) comprising a binding region of a light chain variable domain of a first immunoglobulin specific for an epitope of CD32B; and (ii) a second domain (VH2) comprising a binding region of a heavy chain variable domain of a second immunoglobulin specific 

Claims 1 and 10 of the patent recite: A diabody molecule comprising a first polypeptide chain and a second polypeptide chain, said chains each having an N-terminus and a C-terminus and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain (VL1) comprising an epitope-binding region of a light chain variable domain of a first immunoglobulin specific for a first epitope, (ii) a second domain (VH2) comprising an epitope-binding region of a heavy chain variable domain of a second immunoglobulin specific for a second epitope, and (iii) a third domain comprising an Fc domain or portion thereof, wherein said VL1 and said VH2 are covalently linked by a peptide linker such that said VL1 and said VH2 do not associate with one another to form an epitope binding site capable of specifically binding said first or second epitope; and (B) said second polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a fourth domain (VL2) comprising an epitope-binding region of a light chain variable domain of the second immunoglobulin, (ii) a fifth domain (VH1) comprising an epitope-binding region of a heavy chain variable domain of the first immunoglobulin, and (iii) a sixth domain comprising an Fc domain, wherein said VL2 and said VH1 are covalently linked by a peptide linker such that said VL2 and said VH1 do not associate with one another to form an epitope binding site capable of specifically binding said first or second epitope; wherein the 

Johnson et al teach bispecific diabody antibodies comprising two or four polypeptides with one or two polypeptides having the structure VLA-VHB -Fc (Fc can be absent or at either end) and one of two polypeptides having the structure VLB-VHA- and the polypeptides are linked by cysteine residues placed after the VHB and VHA , which are represented in the following figure:

    PNG
    media_image1.png
    894
    762
    media_image1.png
    Greyscale
 (see entire document, e.g., abstract, pages 1-12 and 33, claims, figures 2, 8, 9 and 14 and examples).  Johnson et al teach that the antibody can be tetravalent and may be monospecific, bispecific or tetraspecific and have affinity for huCD32B (an inhibitor Fc receptor) and a marker of cancer or autoimmune disease (see pages 16, 17, 33 and claims) and the antibody in pharmaceutical compositions comprising a carrier (see page 142).  

	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have produced tetravalent bispecific diabody-Fc antibodies that bind CD79B and CD32B) wherein the light chain comprises VLCD79B-VHCD32B-cysteine-K-coil-CL and the heavy chain comprises VLCD32B-VHCD79B-cysteine-E-coil-CH1-hinge-CH2-CH3, wherein the Fc is on either end and pharmaceutical compositions thereof further comprising a carrier.
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success at the time the invention was made to have produced such products in view of the prior art for a number of reasons.  For example, it was known that CD79B and CD32B were cancer markers and an immune cell marker of immune cells that participate in autoimmune diseases, so making diabodies of the patent that target CD79B and CD32B would have the advantage of inhibiting B cell cancers and B cell autoimmune diseases that express CD79B and CD32B. 
Accordingly, the claimed inventions are so substantially similar that the minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the application. 

9.	Claims 31-44 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 9,889,197 in view of Johnson et al (WO 2006/113665 A2, IDS) and Chu et al (AIMM, 9(2):97-106, 2001, IDS).  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The instant claims recite: A diabody molecule capable of binding CD32B and CD79b, comprising a first polypeptide chain and a second polypeptide chain, said chains each having an N-terminus and a C-terminus and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain (VL 1) comprising a binding region of a light chain variable domain of a first immunoglobulin specific for an epitope of CD32B; and (ii) a second domain (VH2) comprising a binding region of a heavy chain variable domain of a second immunoglobulin specific for an epitope of CD79b; wherein said first polypeptide chain additionally comprises a domain comprising at least one cysteine residue, and an E-coil separator (SEQ ID NO:299) or a K-coil separator (SEQ ID NO:300); wherein said VL 1 and said VH2 are covalently linked by a peptide linker such that said VL1 and said VH2 do not associate with one another to form an epitope-binding site capable of specifically binding 

The claims of the patent recite: A diabody complex that consists of a first polypeptide chain, a second polypeptide chain and a third polypeptide chain, each comprising an N-terminus and a C-terminus, wherein: (A) said first polypeptide chain of said diabody complex comprises, in the N-terminal to C-terminal direction: (1) a first domain comprising a binding region of a light chain variable domain of a first immunoglobulin, said first immunoglobulin being specific for a first epitope; (2) a peptide linker having fewer than 12 amino acid residues; and (3) a second domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin, said second immunoglobulin being specific for a second epitope; and (B) said second polypeptide chain of said diabody complex comprises, in the N-terminal to C-terminal direction: (1) a first domain comprising a binding region of a light chain variable domain of the second immunoglobulin; (2) a peptide linker having fewer than 12 amino acid residues; and (3) a second domain comprising a binding region of a heavy chain variable domain of the first immunoglobulin; and (C) said third polypeptide chain of said diabody complex comprises: (1) a polypeptide portion of a protein that binds to serum albumin, said polypeptide portion being capable of binding to said serum albumin, and (2) a coil domain that is an E-coil domain comprising the amino acid sequence of SEQ ID NO:299 or a K-coil domain comprising the amino acid sequence of SEQ ID NO:300; wherein: (1) said first domain of said first polypeptide chain of said diabody complex comprises three light chain CDRs and said second domain of said second polypeptide chain of said diabody complex comprises three heavy chain CDRs, and wherein said domains associate to form a first binding site that binds the first epitope; (2) said first domain of said second polypeptide chain of said diabody complex comprises three light chain CDRs and said second domain of said first polypeptide chain of said diabody 

Johnson et al teach bispecific diabody antibodies comprising two or four polypeptides with one or two polypeptides having the structure VLA-VHB -Fc (Fc can be absent or at either end) and one of two polypeptides having the structure VLB-VHA- and the polypeptides are linked by cysteine residues placed after the VHB and VHA , which are represented in the following figure:

    PNG
    media_image1.png
    894
    762
    media_image1.png
    Greyscale
 (see entire document, e.g., abstract, pages 1-12 and 33, claims, figures 2, 8, 9 and 14 and examples).  Johnson et al teach that the antibody can be tetravalent and may be monospecific, bispecific or tetraspecific and have affinity for huCD32B (an 
Chu et al teach that CD79B is a marker of pre-B-ALL (a type of leukemia) and antibodies that bind CD79b (see abstract).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have produced tetravalent bispecific diabody-Fc antibodies that bind CD79B and CD32B) wherein the light chain comprises VLCD79B-VHCD32B-cysteine-K-coil-CL and the heavy chain comprises VLCD32B-VHCD79B-cysteine-E-coil-CH1-hinge-CH2-CH3, wherein the Fc is on either end and pharmaceutical compositions thereof further comprising a carrier.
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success at the time the invention was made to have produced such products in view of the prior art for a number of reasons.  For example, it was known that CD79B and CD32B were cancer markesr and an immune cell marker of immune cells that participate in autoimmune diseases, so making diabodies of the patent that target CD79B and CD32B would have the advantage of inhibiting B cell cancers and B cell autoimmune diseases that express CD79B and CD32B. 
Accordingly, the claimed inventions are so substantially similar that the minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the application. 


Conclusion
10.	No claims are allowed.  

11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Alt et al (FEBS Letters, 454:90-94, 1999, IDS), teach functional tetravalent diabodies with the following structure: 

    PNG
    media_image2.png
    241
    357
    media_image2.png
    Greyscale
. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
April 2, 2021